      Case: 1:15-cv-08928 Document #: 95 Filed: 05/18/20 Page 1 of 3 PageID #:894




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA ex rel                   )
 LAZARO SUAREZ, and on behalf of the               )
 STATE of CALIFORNIA, et al.,                      )
                                                   )
                Plaintiff-Relator,                 )   Case No. 1:15-cv-08928
                                                   )
 v.                                                )   Hon. Judge Rebecca R. Pallmeyer
                                                   )
 ABBVIE, INC.,                                     )
                                                   )
                Defendant.                         )
                                                   )


                                     JOINT STATUS REPORT

        Plaintiff-Relator Lazaro Suarez and Defendant AbbVie Inc. respectfully submit this status

report in response to the Third Amended General Order 20-0012, dated April 24, 2020. Dkt. 94.

        1.     On November 26, 2019, Plaintiff-Relator filed his Second Amended Complaint.

Dkt. 78.

        2.     On January 27, 2020, Defendant moved to dismiss the Second Amended

Complaint. Dkts. 86-87.

        3.     Plaintiff-Relator filed his response on March 11, 2020. Dkt. 91. On the same date,

the United States and the State of California filed Statements of Interest. Dkts. 88, 90.

        4.     Defendant’s reply was originally due on April 13, 2020. Dkt. 84. This Court’s

recent orders in light of the COVID-19 public emergency have collectively extended the deadline

by 77 days, to June 29, 2020. Dkts. 92-94.

        5.     The Parties have agreed that Defendant will file its reply in support of its motion to

dismiss by June 1, 2020.
    Case: 1:15-cv-08928 Document #: 95 Filed: 05/18/20 Page 2 of 3 PageID #:895




       6.      The Parties do not believe that settlement efforts are appropriate at this time, that a

discovery schedule needs to be set for the next 45 days, or that a telephonic hearing with the Court

is necessary and time urgent.



 Dated: May 18, 2020                                 Respectfully submitted,

 /s/ Rachel Geman                                    /s/ Brenton A. Rogers
 Rachel Geman (pro hac vice)                         Andrew A. Kassof, P.C.
 rgeman@lchb.com                                     Elizabeth S. Hess, P.C.
 Jason L. Lichtman (SBN 6290052)                     Brenton A. Rogers, P.C.
 jlichtman@lchb.com                                  Britt Cramer
 Katherine I. McBride                                KIRKLAND & ELLIS LLP
 (pro hac vice to be filed)                          300 North
 kmcbride@lchb.com                                   LaSalle
 LIEFF CABRASER HEIMANN &                            Chicago, IL 60654
 BERNSTEIN, LLP                                      akassof@kirkland.com
 250 Hudson Street, 8th Floor                        ehess@kirkland.com
 New York, NY 10013-1413                             brogers@kirkland.com
 Telephone: 212-355-9500                             britt.cramer@kirkland.com
 Facsimile: 212-355-9592                             Telephone: 312-862-2000
                                                     Facsimile: 312-862-2200
 Robert J. Nelson (pro hac vice to be filed)
 rnelson@lchb.com                                    Attorneys for Defendant AbbVie Inc.
 LIEFF CABRASER HEIMANN &
 BERNSTEIN, LLP
 275 Battery Street, 29th Floor
 San Francisco, CA 94111-3339
 Telephone: 415-956-1000
 Facsimile: 415-956-1008

 Robert A. Clifford
 RAC@cliffordlaw.com
 Shannon M. McNulty
 SMM@cliffordlaw.com
 Clifford Law Offices, PC
 120 N. LaSalle, 31st Floor
 Chicago, IL 60602
 Telephone: 312-899-9090
 Facsimilie: 312-251-1160


 Attorneys for Plaintiff-Relator

                                                 2
    Case: 1:15-cv-08928 Document #: 95 Filed: 05/18/20 Page 3 of 3 PageID #:896




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, the foregoing was electronically filed with the

Clerk of Court using the CM-ECF system which will send notification of such filing to all

counsel of record.

                                                    /s/ Brenton A. Rogers
                                                    Brenton A. Rogers




                                                3
